NUMBER 13-20-00129-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHRISTOPHER JOSEPH DOWNUM,                                                   Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Appellant’s counsel, the Honorable Irma M. Sanjines, has filed a motion requesting

to withdraw as counsel. According to her motion to withdraw, good cause exists for her to

withdraw.

      Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255
(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of newly appointed counsel shall be included in the order appointing counsel and order

withdrawing current counsel. The trial court shall further cause its order to be included in

a supplemental clerk's record to be filed with the Clerk of this Court on or before the

expiration of sixty days from the date of this order.

       IT IS SO ORDERED.

                                                               PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of April, 2020.




                                              2